AU 91 (Rev. 11/11) Criminal Complaint


                                        UNITED STATES DISTRICT COURT
                                                                      for the                                             /v2
                                                         Western District of Texas
                                                                                                                                1?Ojç

                   United States of America                              )
                                v.                                       )
                                                                                Case No.
                    1. Lorenzo CARRILLO

                                                                         )                                                       L5
                                                                         )

                                                                         )

                           Defendant(s)


                                                   CRIMINAL COMPLAINT
          1,   the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                     January 22, 2019                 in the county   of            El   Paso             in the

      Western           District of              Texas            ,   the defendant(s) violated:

               Code Section                                                        Offense Description

 8 U.S.C. 1324(a)(1)(A)(v)(l). (a)(1)             Knowinigy, intentionally, and unlawfully conspired, combined, confederated
 (A)(ii) and (a)(1 )(B)(i)                        and agreed together, and with others known and unknown, to commit
                                                  offenses against the United States, namely: knowing and in reckless
                                                  disregard of the fact that an alien has come to, entered and remained in the
                                                  United States in volation of law, did transport, move, and attempt to transport
                                                  and move such alien within the United States by means of tranpsortation and
                                                  otherwise, in furtherance of said violation


           This criminal complaint is based on these facts:




            1 Continued on the attached sheet.



                                                                                                        7lainant's signature

                                                                                           Martin Morales Jr, Border Patrol Agent
                                                                                                    Printed name and title

 Sworn to before me and signed in my presence.


 Date:              01/24/2019
                                                                                                       Jde's signature
 City and state:                          El   Paso, Texas

                                                                   At         :L90     PM
                                                                                                '"
                                                                                                Schydlower, U.S. Magistrate Judge
                                                                                                     Printed name and title

                                                                      Fed.RCrim.P. 4.1(b)(2)(A)
CONTINUATION OF CRIMINAL COMPLAINT
WESTERN DISTRICT OF TEXAS

Lorenzo CARRILLO


PEPT# PEPT1 901 00658

01/24/2019

FACTS        (CONTINUED)


On January 21,2019 at approximately 7:00 p.m., Camera operator observed a group of individuals approach
the border fence approximately 7.1 miles east of the Ysleta Port-of-Entry. Agents Felipe Longoria and Jaime
Leon responded to the area and encountered a total of five individuals. Agents identified themselves and
questioned all individuals as their citizenship and immigration status. All individuals stated they were citizens
and national of Mexico with no immigration documents to be legally in the United States. All individuals further
stated they had just crossed illegally into the United States. The individuals were placed under arrest and were
transported to the Ysleta Border Patrol Station.

Once at the station, Anti-Smuggling Unit Agents Daniel Vasquez and Jesus Gutierrez read Material Witness 1
his Miranda Rights as per government form 1-2 14 and agreed to speak to agents without an attorney present.
Material Witness 1 also signed a consent to search his cell phone and provided agents his cell phone to further
the smuggling scheme. Material Witness 1 stated once they crossed into the United States he was supposed
to send his real time location via WhatsApp mobile application to a man called "Pelon" and he would send a
pick up vehicle. On January 22, 2019 at approximately 3:40 a.m., Agents Vasquez and Gutierrez positioned
themselves near the corner of Gladiola Dr. and Crisantemo Dr. in San Elizario, TX just north of the area where
the five individuals were apprehended earlier. Utilizing Material Witness 1 cell phone, they sent Pelon their real
time location via WhatsApp. During the exchange of messages, Pelon stated that a green Expedition would be
stopping on the street next to their location and it would turn on its hazard lights as a signal to confirm it was
the pickup vehicle. Pelon also stated to get into the green Expedition quickly and to pay attention. Pelon
further stated that the green expedition was on its way and would be at the location within 20 minutes. After
approximately 25 minutes, a green expedition arrived to the area but drove past the pick up location. Agent
Gutierrez sent a message to Pelon stating he had observed the green Expedition but it didn't stop.
Approximately three minutes later the green Expedition came back and stopped on Gladiola Dr., next to the
Agents location and turned its hazard lights on.

Agent Gutierrez approached the green Expedition and the driver later identified as the DEFENDANT Lorenzo
Carrillo motioned to Agent Gutierrez to get into the back passenger door. Agent Gutierrez opened the door
and asked the DEFENDANT if he was the one who was going to pick them up, the DEFENDANT stated yes
and told him to get in. Agent Vasquez slowly approached the driver's side door and at this time Gutierrez and
Vasquez identified themselves as Border Patrol Agents and ordered the DEFENDANT to turn off the vehicle.
The DEFENDANT was read his Miranda Rights by Agent Gutierrez, and stated he was willing to speak without
an attorney present. In addition the DEFENDANT also signed a consent to search cell phone form. The
DEFENDANT stated he knew it was illegal to pick up illegal aliens but needed the money that's why he made a
bad decision. The DEFENDANT also stated he was going to get paid 60 dollars for gas. Agent Gutierrez
asked the DEFENDANT how he knew the pick up location and to turn on his hazard lights. The DEFENDANT
stated he got instructions through WhatsApp application. After reviewing the DEFENDANTS cell phone, it was
discovered he had received text messages of the location that Agents sent Pelon using Material Witness 1 cell
CONTINUATION OF CRIMINAL COMPLAINT
WESTERN DISTRICT OF TEXAS

Lorenzo CARRILLO


PEPT# PEPT1 90100658

01/24/2019

FACTS     (CONTINUED)
phone. The DEFENDANT was placed under arrest and transported to the Ysleta Station for processing.

The following is the DEFENDANT'S post Miranda statement, non-verbatim, as to his involvement in today's
smuggling scheme.

The DEFENDANT stated that his neighbor's brother who lives in Ciudad Juarez Mexico contacted him via
WhatsApp on Monday January 21, 2019 and asked if he could pick up some people later that day and he was
going to pay him 60 dollars for gas. The DEFENDANT stated he knew the people he was supposed to pick up
were going to be illegal aliens. The DEFENDANT also stated he received instructions to turn on his hazard
lights when he arrived to the pick up location. After picking up the illegal aliens, the DEFENDANT was going to
receive additional instructions as to where he was supposed to transport. The DEFENDANT stated he was
asked by the same person to pick up illegal aliens in the past, but this was his first time doing it. The
DEFENDANT also stated he needed the money.

Because this Affidavit is being submitted for the limited purpose of establishing probable cause as set forth
herein, I have not included each and every fact known to me concerning this investigation.
Immigration History:
NONE


Criminal History:
04/20/2008, El Paso, TX, Possession of Marijuana(M), DSM, n/a.
07/22/201 0, El Paso,TX, Agg. Assault w/deadly weapon(F), CNV, 2 days/ $179 court cost.
09/09/2011, El Paso, TX, Possession of Marijuana(M), CNV, 2 days/ $322 court cost.
10/24/2018, El Paso, TX, Possession of Marijuana(M), CNV, 3 days.
